Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 1 of 12

United States District Court A4w7R4werce, CANN,
Pbstern District of Washingian FILED

Tob ObesT Denos,

he. Society or FoR Ueto Hey AUG -1 201

USAN Y. SOONS

CLERK, U.S. DISTRICT COL JRT
¢ OF CALI ORNIA i i : G
(In the space above enter the full name(s) of the plai VW 1 | ORTH DIST 4 “ 3 ; S

 

 

Case No.
(To be filled out by Clerk’ s/
Office only) - DR )

-against-
Goo G1, APPIE, ORFLE, fel u- Tobe 7 Tws AG: RA,
Modi), ved jdeniAl, MEN STAM AR oF) Shel lt], To CheuRow, Guiori,
Sunoco P | HI TPS " 7E6 oN, ] ea zord,
_Inje e/, “ExXoay

COMPLAINT

(Pro Se Prisoner)

Jury ae
es

L] No

 
 

 

EF s!/-
(In the space above enter the full name(s) of the defendant(s).
If you cannot fit the names of all of the defendants in the
space provided, please write “see attached” in the space
above and attach an additional sheet of paper with the full list
of names. The names listed in the above caption must be

 

identical to those contained in Section IV. Do not include
addresses here.)

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns
resulting from public access to electronic court files. Under this rule, papers filed
with the court should not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security
number; the year of an individual's birth; a minor's initials; and the last four digits
of a financial account number.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or

any other materials to the Clerk’s Office with this complaint.

 

 

 

Page 1 of 10
Rev. 10/2015
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 2 of 12

I. COMPLAINT

Indicate below the federal legal basis for your claim, if known. This form is designed primarily
for pro se prisoners challenging the constitutionality of their conditions of confinement, claims
which are often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants)

or wa ” action (against federal defendants).
42 U.S.C. § 1983 (state, county, or municipal defendants)

O_-—_— Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
(federal defendants)

Il. PLAINTIFF INFORMATION

nn
D Cras, —) odw KR
Name (Last, First, MI)’ Aliases

nn
A& 745s
Prisoner ID #

TAL Ws INGroM STATE ‘Teniie NIRA R/

 

Place of Detention

1313 NorTA 13 Siree7~

 

 

Institutional Address
WAud Wank WA shinctosl. 19362
County, City , State Zip Code

Il. PRISONER STATUS

Indicate whether you are a prisoner or other confined person as follows:

O_s~Pretrial detainee
O_— Civilly committed detainee

cant detainee
Convicted and sentenced state prisoner

O ~— Convicted and sentenced federal prisoner

Page 2 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 3 of 12

IV. DEFENDANT(S) INFORMATION

Please list the following information for each defendant. If the correct information is not
provided, it could result in the delay or prevention of service. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. Attach additional sheets of

paper as necessary.

———
Defendant 1: sJo4a/ Dog
Name (Last, First)

CHAR Aa OF FACE hoo lg

Current Job Title

 

Current Work Address

CALF fo jeal [4h
County, City State Zip Code

Defendant 2: JS od De =
Name (Last, First)

 

 

 

CAA RM AN OF A Azan
Current Job Title
Current Work Address
CALIFORA iA
County, City State Zip Code

Page 3 of 10
Case 4:19-cv-04433-HSG Documenti1 Filed 08/01/19

Defendant(s) Continued

Defendant 3:

Defendant 4:

 

dodw Dok.

Name (Last, First)

CAhitmAn OF Apple
Current Job Title

Page 4 of 12

 

Current Work Address

CAliForutA

County, City State

ota Dok

Name (Last, First)

Ch NieuAn OF ORAc1E
Current Job Title

Zip Code

 

Current Work Address

CAlroRuiA

County, City State

Zip Code

Page 4 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 5 of 12

V. STATEMENT OF CLAIM .

Place(s) of —_ — © c
occurrence: DAE SIATE. OF ZAVM Forwi4

Date(s) of occurrence: J Ib 7 LA Ru eof/G

State which of your federal constitutional or federal statutory rights have been violated:

(SL, 52, § By /4B ArnendmenT,
Fecal eT lo the. US» Cowmsiiiulic “lion,

State here briefly the FACTS that support your case. Describe how each defendant was
personally involved in the alleged wrongful actions, state whether you were physically injured as
a result of those actions, and if so, state your injury and what medical attention was vas provided to

you. Publis F PF Demos Cbg s TAL vfmed De Fend4nr7s 73 With Guspirhe/,

FACTS: Op ERA Ting /ouopoliBs, Combis fifo, YL we ARRANGEMENTS.

THEGAL PRicE FIXING, 2» RecliriRecd D eAIiNG, Coljusto GRATUITIES, PRIcING +
Fittud Sealer oF DiiRest ~iw

 

 

 

 

" PRedA Tron, 7
Violdifon 0 Se Lf? ane PAinAw Aer, He cian frei,
ThE HaAri- Scoll- Redino~Awit-TRusl Aer, ThE Witsow aire AT A J
wi

 

TA NTTFF ey os is A USEROF AAR FickAl Iwyellit Gene k, Roduels,
2 Roduc/ Wnt a Cou bad PORE AT Wot tuEh
wi [eiieciaAt [Rope yi ees Comrined Ta FE  Depdminen
SHEP eaan PRY] AA OVER THE fA HH .
A te R Hee

 

 

 

Oe sitio Tales) “SES ‘OF “fo Bari Cows) Ruel, 7[ve 17%

[ae . 7

“PRoducT s. So = oo
Fhe YRTROF ConjpAniés TTIPEE, RI e047 TAT M ICCC Fo teeriivave

 

ff “=
PAEIR [feeoas 1 Fa, Baswess,  PREASURY, Fit CORT RATE tit PORT

Wf rh oc in High “fect Big077 CoumeveT Ear Ts

LUsiheoty a z 7
a ¥fes AE Wis Aimet AT PReven ING CoRPoRATE-
(he Aood SarbAares—C kt

Jyh FASE Ay EE s)5 Pets Wee CORRYP 110A

 

 

 

 

 

Page 5 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 6 of 12

 

is hs sEer ein - ;eedr "ode oS
\ uPhens: Is ede
‘Deco ed BY Fer RoRis [se

;

a diaSseRels een douW-

 

 

Whe. PRefasr OF Se ager ys wf Cam homies Jobw Deno s
HeAiid t Secur? i, Ane! PidcEs Deus’ LIFE In DANGER gala
“A amineny DS AuGer"

 

—_

i = ps Sdevs
7 (Aylin =F ems : _ 7
AbaAlzo0,} cE book, ORACTE, Apert frre Fic bleh

hs eapba4t ResiRA iwhs ow TERR 1oRy, of SAIES,
D7 Féctwlelesysh FRAdenAeK Licensiv€ Vielftiow =,
fy Peepers) 1d Mususé,

wee ees
i Tupenect a

o> A
<n Comm ene" ; 5) LeoabS Ld
— 2.
50 Fn GAGGING Ty | fol ,

Res iRAw OF (RAE,

 
  
 

  
   

 

 

   

 

 

 

 

 

SL LIN Vo ke ThE. Woe RR-PewninGiaW Does Rive, 3P1aoS.657,
ThE SiveRm Ay Aci,
Be. CiAyion Aer
The WS ow TARIFF Ache
HE Robmsen-PAin gn Ag,
ThE HART -~S coTT- Rodino Aci,

 

 

 

Page 6 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 7 of 12

Jo FF WARE. GCrAnTs 7s Such As Abad zon Goo GiE YA oe, df
Appia Rut he TaPoRnAiton Hichwr), Aud
LafeRe tion Teoh wolo Gy.

 

 

LOUSSIE. Sis jes. wy 1b mA RIMES, AIRE Conpusek PRP Vew,

AtuinnAied Aine visa Ca CurRRen) df PRioR Seeaitii/
“Beles ¢ Guie ae W Com Palen Teed nwofle cGy P PIACE

TD Af €5 Gi

= Send tow i lech oto ay RulEs ThE. WoRid

 

Prckbock Is Abou) To Tui Roduck "Mgt GirReney".

(Ghd RReacd witl Eve es } Wh, nl
. gf A) .
SIAVE” 3 eRVove
THE MARK OF ThE BeAs 4 Svrould T ReFusE FAE WARK
OFTHE AeAsT L Twi bé Pinced I In Tuminen] DAVNGER+
fies Ar ThE. Lienlaaiia SAE, Ponisi) Td
TE BeAsl tAs ew Dirod is

omares ARE NOTA owed = } Posstss 'CAsh"

 

 
    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 7 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 8 of 12

 

 

VI. ADMINISTRATIVE PROCEDURES

WARNING: Prisoners must exhaust administrative procedures before filing an action in federal
court about prison conditions. 42 U.S.C. § 1997e(a). Your case may be dismissed if you have not
exhausted your administrative remedies.

Have you filed a grievance concerning the facts relating to this complaint? Yes C No
If no, explain why not:

——. © o G —
[tts AS Not 4 GRreveAd/E. Tssuy Fk

 

 

 

 

Is the grievance process completed? ZeYes ONo
If no, explain why not:

 

 

 

 

 

VII. RELIEF

State briefly what you want the court to do for you. Make no legal arguments. Cite no cases or
Statutes.

" ee
fF SEEK wii [Rus DAMAGE s Iu ThE Ammous oF Mase

 

Sir tition DottAes.

 

SEEK FE Appoiia Lal) OF Counse/.

 

 

 

Page 8 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 9 of 12

VII. PRISONER’S LITIGATION HISTORY

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in forma
pauperis in federal court if that prisoner has “on three or more occasions, while incarcerated or
detained in any facility, brought an action or appeal in a court of the United States that was
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

U.S.C. §1915(g).
Have you brought any other lawsuits in state or federal court while a “Ko No
prisoner?

If yes, how many? J ever /

Number each different lawsuit below and include the following:

e Name of case (including defendants’ names), court, and docket number
e Nature of claim made

¢ How did it end? (For example, if it was dismissed, appealed, or is still pending, explain
below.)

he Uf s.d 1ST Cou OF WAshid Taal, Da Coy
CASSEL 94-104
GIs 19283 Cihyti RtGdhis

My cAsE ils dismissed

 

 

 

 

 

 

 

 

 

 

 

 

Page 9 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 10 of 12

IX. PLAINTIFF’S DECLARATION AND WARNING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for
an improper purpose, such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation: (2) is supported by existing law or by a nonfrivolous
argument for extending or modifying existing law: (8) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery; and (4)
the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-

related papers may be served. I understand that my failure to keep a current
address on file with the Clerk's Office may result in the dismissal of my case.

Plaintiff must sign and date the complaint and provide prison identification number and
prison address.

7-34-20/9 SIAR cnet

 

 

Dated Plaintiffs Signature

——
A) Cos, Jotal, Rr 2
Printed Name (Last, First, MI)

HBSS

 

Prison Identification# __ —<—<
WAshinGion STAIE | en len dR,
/313 NoRTH 13 SiRe el - WANA WANA, WA, 49362

 

Prison Address City State Zip Code

Page 10 of 10
Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 11 of 12

AFFIDAVIT -97SY.S. F684,

 

STATE OF WASHINGTON )
) ss:
county oF Wf Wand
Taha &
I, Ain XK, » emo , declare under penalty of

 

perjury that the following statements within this affidavit are true and correct to
the | best of my knowledge and has been executed on this 74 ZA day of
July ,20/7__, inthe County of W417

WA tA , Washington:

DpiniFF pleads Tmenaesiy DANGER"

(Affiant’s Signature) HIR4SS
Tov x. ‘Demos

Subscribed and Sworn to before me this day of :

2
Signed,

 

Notary Public in and for the
_— Sapir mor State of Washington.
Naihey Ts Guivald bi ET Toke, Residing in Walla Walla County.

DEASe 162, 746, My commission expires:

uses $2, 3517
 

Case 4:19-cv-04433-HSG Document1 Filed 08/01/19 Page 12 of 12

. INMATE
June 20, 2019 - 8:30 AM

Transmittal Information

Filed with Court: Supreme Court
Appellate Court Case Number: 97210-9
Appellate Court Case Title: Personal Restraint Petition of John Robert Demos Jr.

Superior Court Case Number: 88-1-01388-4

DOC filing of DEMOS Inmate DOC Number 287455
The following documents have been uploaded:

+ 972109_20190620083005SC217390_5927_InmateFiling.pdf {ts '2019-06-20 08:25:41°}

The Original File Name was DOCIpWAL1061@doc1.wa. gov_20190620_092529 pdf

The DOC Facility ID is 15.

The Inmate/Filer's Last Name is DEMOS.

The Inmate DOC Number is 287455.

The CaseNumber is 972109.

The Comment is 1OF1.

The entire orginal email subject is 15, DEMOS,287455,972109,10F1.
The email contained the following message:

Reply to: DOCLpWAL1061 @doc1.wa.gov <DOCIpWAL1061@doc1.wa.gov> Device Name: DOC1pWAL1061
Device Model: MX-M365N Location: WAL1-B40 SC 2nd FI, Ell File Format: PDF (Medium) Resolution: 300dpi x
300dpi Attached file is scanned image in PDF format. Use Acrobat(R)Reader(R) or Adobe(R)Reader(R) of Adobe
Systems Incorporated to view the document. Adobe(R)Reader(R) can be downloaded from the following URL: Adobe,
the Adobe logo, Acrobat, the Adobe PDF logo, and Reader are registered trademarks or trademarks of Adobe Systems
Incorporated in the United States and other countries. http://www.adobe.com/

The following email addresses also received a copy of this email:
A copy of the uploaded files will be sent to:

« johnd2@atg.wa.gov
* correader@atg.wa.gov

Note: The Filing Id is 20190620083005SC217390
